Exhibit 10.2

 

NONQUALIFIED STOCK OPTION AWARD AGREEMENT


 

This NONQUALIFIED STOCK OPTION AWARD AGREEMENT (this “Agreement”) is made by and
between RigNet, Inc. a Delaware corporation (the “Company”), and Errol Olivier
(the “Holder”) effective as of January 8, 2020 (the “Grant Date”).  The Company
hereby grants to the Holder an option to purchase 10,299 shares of Stock of the
Company at a price per share of $6.20 (the “Option Price”) as specified herein
(the “Option”):

 

 

Vesting Schedule

The Option that is granted hereby shall vest and become exercisable in
accordance with the following schedule, provided that the Holder’s employment
with the Company and its Affiliates has not terminated prior to the applicable
vesting date:

1/3 of the Option Shares shall vest and become exercisable on each of the first,
second and third anniversary of the Grant Date.

1.

Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated below:

 

 

a.

“Affiliate” means any corporation, partnership, limited liability company or
association, trust or other entity or organization which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company.  For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (a) to vote more than fifty
percent (50%) of the securities having ordinary voting power for the election of
directors or comparable individuals of the controlled entity or organization, or
(b) to direct or cause the direction of the management and policies of the
controlled entity or organization, whether through the ownership of voting
securities or by contract or otherwise.

 

b.

“Cause” is defined as any of the following: (i) the Holder’s plea of guilty or
nolo contendere, or conviction of a felony or a misdemeanor involving moral
turpitude; (ii) any act by the Holder of fraud or dishonesty with respect to any
aspect of the Company’s business including, but not limited to, falsification of
Company records; (iii) the Holder’s failure to perform his duties (other than by
reason of Disability); (iv) the Holder’s engagement in misconduct that is
materially injurious to the Company (monetarily or otherwise); (v) the Holder’s
breach of any confidentiality, noncompetition or non-solicitation obligations to
the Company, including but not limited to engagement in Detrimental Activity;
(vi) the Holder’s commencement of employment with an unrelated employer;
(vii) material violation by the Holder of any of the Company’s written policies,
including but not limited to any harassment and/or non-discrimination policies;
or (viii) the Holder’s gross negligence in the performance of his or her duties.

 

c.

“Change in Control” means (i) a change in ownership occurring as the result of a
person or group acquiring Stock of the Company, which, when combined with the
Stock held by such person or group, constitutes more than seventy-five percent
(75%) of the total fair market value or total voting power of the Company;
provided the person or group was not considered as owning more than seventy-five
percent (75%) of the value or voting power prior to the acquisition; (ii) a
change in effective control of the Company occurring as the result of the
replacement of a majority of the members of the Board by directors whose
appointment or election is not endorsed by a majority of the members of the
Board before the date of the appointment or election; or (iii) a change in the
ownership of a substantial portion of the assets of the Company occurring as the
result of a person or group acquiring assets from the Company that have a total
gross fair market value equal to or more than seventy-five percent (75%) of the
total gross fair market value of all the assets of the Company immediately prior
to such acquisition.  The determination of whether a Change of Control has
occurred will be made in accordance with Code Section 409A and the regulations
thereunder.

 

d.

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.

 

--------------------------------------------------------------------------------

 

 

e.

“Confidential Information” means material of a secret or confidential nature
relating to the business, products, or services of the Company or any Affiliate
acquired by the Holder during employment with the Company or any Affiliate.
“Confidential Information” excludes any information readily available to members
of the general public.

 

f.

“Detrimental Activity” shall include, unless otherwise modified by the Company
in connection with a Change in Control: (i) rendering services for any person or
organization, or engaging directly or indirectly in any business, which is or
becomes competitive with the Company or any Affiliate; (ii) disclosing to anyone
outside the Company or any Affiliate, other than the Company’s or any
Affiliate’s business, without prior written authorization from the Company or
any Affiliate, any Confidential Information; (iii) soliciting, interfering,
inducing, or attempting to cause any employee of the Company or any Affiliate to
leave his or her employment, whether done on the Holder’s own account or on
account of any person, organization, or business which is or becomes competitive
with the Company or any Affiliate; or (iv) directly or indirectly soliciting the
trade or business of any customer of the Company or any Affiliate.  

 

 

g.

“Disability” or “Disabled” means a determination by the Company’s long‑term
disability carrier that a Holder is disabled in accordance with the Company’s
long‑term disability insurance plan (or, in the case of a non-U.S. Holder, in
accordance with a comparable disability plan), provided the definition of
disability applied under such plan complies with the requirements of Treas. Reg.
Section 1.409A-3(i)(4), or, in the case of a Holder who is not covered under
such plan, a determination made by the Social Security Administration (or, in
the case of a non-U.S. Holder, a determination made by a comparable governmental
entity) that the Holder is totally disabled.

 

 

h.

“Good Reason” means the occurrence of any of the following without the Holder’s
prior written consent: (i) a material adverse change in the Holder’s position,
authority, duties or responsibilities, excluding a change in reporting
relationships; (ii) a material reduction in the Holder’s base salary; (iii) a
material diminution of the Holder’s employee benefits (including but not limited
to medical, dental, life insurance and long-term disability plans); (iv) the
relocation of the Holder’s principal place of employment by more than 50 miles
from such location as of the Grant Date; or (v) should Steven Pickett no longer
serve as the Company’s Chief Executive Officer for any reason.  Notwithstanding
the foregoing, a “Good Reason” shall not exist unless the Holder notifies the
Company of the existence of the condition described in this Section 1(c) within
ninety (90) days of the initial existence of the condition and the Company does
not remedy the condition within thirty (30) days following receipt of such
notice.

 

 

i.

“Mature Shares” means shares of Stock that the Holder has held for at least six
(6) months.

 

 

j.

“Retirement” shall mean the Holder’s voluntary election to retire from
employment with the Company or any Affiliate at any time after you have reached
both the age of 60 and 5 years of service.

 

 

k.

“Stock” means the common stock of the Company, $0.001 par value per share (or
such other par value as may be designated by act of the Company’s stockholders).

 

2.

Grant of Option. The Option is not intended to be an Incentive Stock Option
within the meaning of Section 422 of the Internal Revenue Code (the “Code”). The
Option shall expire on January 8, 2027 (the “Expiration Date”).

3.

Vesting.

 

 

a.

Forfeiture. If the Holder ceases to be employed by the Company or an Affiliate
for any reason before the applicable vesting date, other than in accordance with
subsections (b) and (c) below, the unvested portion of the Option shall be
forfeited to the Company on the date the Holder ceases to be employed by the
Company or an Affiliate.  If the Holder breaches, before the applicable vesting
date, any non-competition, confidentiality, restrictive covenant or other
similar agreement with the Company to which the Holder is subject, the unvested
portion of the Option shall be forfeited to the Company on the date the Holder
breaches such agreement or covenant.  The Holder may exercise the vested portion
of the Option, but only within such period of time ending on the earlier of: (i)
the date three (3) months following the termination of the Holder’s employment
with the Company, or (ii) the Expiration Date.  

- 2 -

 

--------------------------------------------------------------------------------

 

 

b.

Death, Retirement or Disability. If the Holder’s employment terminates due to
death, Retirement or Disability, the unvested portion of the Option shall
automatically become 100% vested on the Holder’s date of termination.  The
Holder or, in the case of the Holder’s death, the Holder’s executor,
administrator, heir or legatee, as the case may be, may exercise the vested
portion of the Option, but only within such period of time ending on the earlier
of: (i) the date twelve (12) months following the termination of the Holder’s
employment with the Company, or (ii) the Expiration Date.  

 

 

c.

Change in Control. If a Change in Control occurs and the Holder’s employment is
terminated by the Company or an Affiliate without Cause or by the Holder for
Good Reason, and the Holder’s date of termination occurs within twelve (12)
months following the Change in Control, the unvested portion of the Option shall
automatically become 100% vested on the Holder’s date of termination.  The
Holder may exercise the vested portion of the Option, but only within such
period of time ending on the earlier of: (i) the date three (3) months following
the termination of the Holder’s employment with the Company, or (ii) the
Expiration Date.  

4.

Option Does Not Award Any Rights of a Shareholder.  The Holder shall not have
the voting rights or any of the other rights, powers or privileges of a holder
of Stock with respect to the Option that is awarded hereby.  Only after the
Option is exercised will the Holder have all of the rights of a shareholder with
respect to each share of Stock issued in exchange for the Option.

5.

Manner of Exercise.

 

 

a.

Election to Exercise.  To exercise the Option, the Holder or in the case of
exercise after the Holder’s death or incapacity, the Holder’s executor,
administrator, heir or legatee, as the case may be shall deliver to the Company
a fully completed and executed notice of exercise (“Notice of Exercise”), in
such form as may be designated by the Company in its sole discretion, which
shall set forth, inter alia:

 

 

i.

the Holder’s election to exercise the Option;

 

 

ii.

the number of shares of Stock being purchased;

 

 

iii.

any restrictions imposed on the shares; and

 

 

iv.

any representations, warranties and agreements regarding the Holder’s investment
intent and access to information as may be required by the Company to comply
with applicable securities laws.

 

If someone other than the Holder exercises the Option, then such person must
submit documentation reasonably acceptable to the Company verifying that such
person has the legal right to exercise the Option.

 

b.

Payment of Option Price. The Option Price for the shares of Stock to be acquired
on exercise of the Option shall be payable in full at the time of exercise as
amended from time to time, plus an amount sufficient to satisfy any tax
withholding obligations of the Company that arise in connection with such
exercise (as determined by the Company) in any combination of the following (i)
cash, certified check, bank draft or postal or express money order for an amount
equal to the Option Price or (ii) except as specified below, any other form of
payment which is acceptable to the Compensation Committee of the Board of
Directors of the Company (the “Committee”).  If Mature Share are used for
payment by the Holder and allowed by the Committee, the aggregated fair market
value of the shares of Stock tendered mut be equal to or less than the aggregate
Option Price of the shares of Stock being purchased upon exercise of the Option,
and any difference must be paid by cash, certified check, bank draft or postal
or express money order payable to the order of the Company.  The Committee may
permit Holder to elect to pay the Option Price and any applicable tax
withholding resulting from such exercise by (A) authorizing a third-party broker
to sell all or a portion of the shares of Stock acquired upon exercise of the
Option and remit to the Company a sufficient portion of the sale proceeds to pay
the Option Price and any applicable federal, state, local and foreign tax
withholding

- 3 -

 

--------------------------------------------------------------------------------

 

 

resulting from such exercise; or (ii) directing the Company to reduce the number
of shares of Stock that will be delivered pursuant to the exercise of the
Option.

 

c.

Issuance of Shares. Provided that the exercise notice and payment are in form
and substance satisfactory to the Company, the Company shall issue the shares of
Stock registered in the name of the Holder, the Holder’s authorized assignee, or
the Holder’s legal representative which shall be evidenced by stock certificates
representing the shares with the appropriate legends affixed thereto,
appropriate entry on the books of the Company or of a duly authorized transfer
agent, or other appropriate means as determined by the Company, and such shares
shall be transferable by the Holder (except to the extent that any proposed
transfer would, in the opinion of counsel satisfactory to the Company,
constitute a violation of applicable securities law).

6.

Transferability. No portion of the Option may be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution.

 

7.

Capital Adjustments and Reorganizations. The existence of the Option shall not
affect in any way the right or power of the Company or any company the stock of
which is awarded pursuant to this Agreement to make or authorize any adjustment,
recapitalization, reorganization or other change in its capital structure or its
business, engage in any merger or consolidation, issue any debt or equity
securities, dissolve or liquidate, or sell, lease, exchange or otherwise dispose
of all or any part of its assets or business, or engage in any other corporate
act or proceeding.

8.

Covenant Not To Compete; Solicit or Disclose Confidential Information.  

 

 

a.

The Holder acknowledges that he or she is in possession of and has access to
Confidential Information and that he or she will continue to have such
possession and access during employment by the Company.  The Holder also
acknowledges that the Company’s business, products and services are highly
specialized and that it is essential that they be protected, and, accordingly,
the Holder agrees that as partial consideration for the Option granted herein
that should the Holder engage in any Detrimental Activity at any time during his
or her employment or during a period of one year following his or her
termination, the Company shall be entitled to: (i) recover from the Holder any
shares that have been issued under the Option; (ii) seek injunctive relief
against the Holder pursuant to the provisions of subsection (b) below; (iii)
recover all damages, court costs, and attorneys’ fees incurred by the Company in
enforcing the provisions of this Agreement; and (iv) set off any such sums to
which the Company is entitled hereunder against any such sum which may be owed
to the Holder by the Company.

 

 

b.

Because of the difficulty of measuring economic losses to the Company as a
result of a breach of the foregoing covenants, and because of the immediate and
irreparable damage that could be caused to the Company for which it would have
no other adequate remedy, the Holder agrees that the foregoing covenants may be
enforced by the Company in the event of breach by him or her by injunction
relief and restraining order, without the necessity of posting a bond, and that
such enforcement shall not be the Company’s exclusive remedy for a breach but
instead shall be in addition to all other rights and remedies available to the
Company.

 

 

c.

The covenants and provisions of this Section 8 are severable and separate, and
the unenforceability of any specific covenant or provision shall not affect the
enforceability of any other covenant or provision.  Moreover, in the event any
arbitrator or court of competent jurisdiction shall determine that the scope or
time set forth are unreasonable, then it is the intention of the parties that
such restrictions be enforced to the fullest extent which the panel or court
deems reasonable, and this Agreement shall thereby be reformed.

 

 

d.

Each of the covenants in this Section 8 shall be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of the Holder against the Company, whether predicated
on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of such covenants or provisions.  

9.

Tax Withholding. To the extent that the receipt of the Option, any payment in
cash or shares of Stock or the vesting of the Option results in income to the
Holder for federal, state or local income, employment or other tax

- 4 -

 

--------------------------------------------------------------------------------

 

purposes with respect to which the Company or any Affiliate has a withholding
obligation, the Holder shall deliver to the Company at the time of such receipt,
payment or vesting, as the case may be, such amount of money as the Company or
any Affiliate may require to meet its obligation under applicable tax laws or
regulations, and, if the Holder fails to do so, the Company is authorized to
withhold from the shares granted hereby or from any cash or stock remuneration
then or thereafter payable to the Holder in any capacity any tax required to be
withheld by reason of such resulting income.

10.

No Fractional Shares. All provisions of this Agreement concern whole shares.  If
the application of any provision hereunder would yield a fractional share, such
fractional share shall be rounded down to the next whole share if it is less
than 0.5 and rounded up to the next whole share if it is 0.5 or more.

 

11.

Nontransferability. This Agreement is not transferable by the Holder otherwise
than by will or by the laws of descent and distribution.

12.

Employment Relationship. For purposes of this Agreement, the Holder shall be
considered to be in the employment of the Company and its Affiliates as long as
the Holder has an employment relationship with the Company and its
Affiliates.  The Committee shall determine any questions as to whether and when
there has been a termination of such employment relationship, and the cause of
such termination, and the Committee’s determination shall be final and binding
on all persons.

 

13.

Not an Employment Agreement. This Agreement is not an employment agreement, and
no provision of this Agreement shall be construed or interpreted to create an
employment relationship between the Holder and the Company or any Affiliate, to
guarantee the right to remain employed by the Company or any Affiliate for any
specified term or require the Company or any Affiliate to employ the Holder for
any period of time.

 

14.

Legend. The Holder consents to the placing on the certificate for the shares
issued hereunder an appropriate legend restricting resale or other transfer of
the shares except in accordance with all applicable securities laws and rules
thereunder.

 

15.

Notices. Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be deemed to have been duly given when
delivered or mailed to the Company or the Holder, as applicable, by (a) personal
delivery; (b) United States registered mail, return receipt requested, postage
prepaid, addressed to the Company at the then current address of the Company’s
principal corporate office, or to the Holder at the Holder’s residential address
indicated in the Company’s records; or (c) email to the Company at
LegalDesk@Rig.Net or to the Holder at the Holder’s email address indicated in
the Company’s records.

16.

Amendment and Waiver. This Agreement may be amended, modified or superseded only
by written instrument executed by the Company and the Holder.  Only a written
instrument executed and delivered by the party waiving compliance hereof shall
make any waiver of the terms or conditions.  Any waiver granted by the Company
shall be effective only if executed and delivered by a duly authorized executive
officer of the Company other than the Holder.  The failure of any party at any
time or times to require performance of any provisions hereof shall in no manner
effect the right to enforce the same.  No waiver by any party of any term or
condition, or the breach of any term or condition contained in this Agreement,
in one or more instances, shall be construed as a continuing waiver of any
such condition or breach, a waiver of any other condition, or the breach of any
other term or condition.

 

17.

Arbitration.  In the event of any difference of opinion concerning the meaning
or effect of this Agreement, such difference shall be resolved by the
Committee.  Any controversy arising out of or relating to this Agreement shall
be resolved by arbitration conducted in Houston, Texas pursuant to the
arbitration rules of the American Arbitration Association.  The arbitration
shall be final and binding on the parties.

18.

Governing Law and Severability. The validity, construction and performance of
this Agreement shall be governed by the laws of the State of Delaware, excluding
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction.  The invalidity of any provision of this Agreement shall
not affect any other provision of this Agreement, which shall remain in full
force and effect.

 

- 5 -

 

--------------------------------------------------------------------------------

 

19.

Successors and Assigns. Subject to the limitations which this Agreement imposes
upon the transferability of the Option granted hereby, this Agreement shall
bind, be enforceable by and inure to the benefit of the Company and its
successors and assigns, and to the Holder, the Holder’s permitted assigns,
executors, administrators, agents, legal and personal representatives.

 

20.

Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original for all purposes but all of which taken together
shall constitute one and the same instrument.

 

21.

Recoupment. If the Holder is subject to the Company’s clawback policy (the
“Policy”), the Holder agrees that the Option is subject to the terms of the
Policy, as may be amended from time to time.

 

22.

Compliance with Section 409A.  It is the Company’s intent that this Agreement be
exempt from the application of, or otherwise comply with, the requirements of
Section 409A.  Specifically, any taxable benefits or payments provided under
this Agreement are intended to qualify for the statutory stock option exception
to Section 409A to the maximum extent possible and, to the extent they do not so
qualify, are intended to qualify for the nonstatutory stock option exception to
Section 409A to the maximum extent possible. Although the Company will use its
best efforts to avoid the imposition of taxation, interest and penalties under
Section 409A, the tax treatment of the benefits is not warranted or
guaranteed.  Neither the Company, its Affiliates nor their respective directors,
officers, employees or advisers shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by the Holder (or any other individual
claiming a benefit through the Holder).

[SIGNATURE PAGE FOLLOWS]




- 6 -

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Holder and the Company agree and acknowledge that this
Option is granted under and governed by the terms and conditions of this
Agreement.

Holder

RigNet, Inc.

 

 

By: /s/ ERROL OLIVIER

By:/s/ STEVEN E. PICKETT

 

 

Name: Errol Olivier

Name: Steven E. Pickett

 

 

 

Title: Chief Executive Officer and President

 

- 7 -

 